Citation Nr: 1024597	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-25 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation effective 
May 22, 2006.  The Veteran disagreed with the initial evaluation 
assigned and requests a rating of 10 percent and this matter is 
properly before the Board for adjudication.

FINDINGS OF FACT

1.	 All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained. 

2.	The Veteran has Level I hearing loss in the right ear.

3.	The Veteran has Level I hearing loss in the left ear.

4.	The Veteran's bilateral hearing loss does not cause marked 
interference with employment or necessitate frequent 
hospitalization beyond what is contemplated by the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

In a letter dated in June 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim of entitlement to service connection for bilateral hearing 
loss, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claim was granted in November 
2006.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him a physical examination.  It appears that all known and 
available records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  

The Board acknowledges the Veteran's concern that the examination 
provided by VA was inadequate.  Specifically, that the words used 
in the hearing test were not words that could be easily mistaken.  
He further argues that there was no background noise during the 
test, and because the test was one-on-one, it did not require him 
to distinguish between multiple voices.  However, audiometric 
testing in sound controlled rooms are adequate testing grounds 
for rating purposes, and even if an audiologist's description of 
the functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  
Martinak v. Nicholson, 21 Vet. App. 447, 453-56 (2007); 38 C.F.R. 
§ 4.10.  The Veteran has offered no expert medical evidence 
demonstrating that the audiology test was inaccurate, misleading, 
or produced clinically unacceptable test results, and the 
Veteran's arguments do not suggest an irregular test.  The 
Veteran has simply offered his own unsubstantiated lay opinion as 
to the impropriety of the testing method.  Therefore, the Board 
finds the examination compliant with the regulation.  

The examination provided is adequate for rating purposes as the 
examination was performed based upon a review of the pertinent 
medical evidence and complaints of the Veteran.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

The Veteran contends that his hearing is much worse than the 
initial noncompensable assigned rating and requests the Board 
assign a rating of 10 percent to his service-connected bilateral 
hearing loss.  He states that he cannot participate in group 
conversations because when more than one person is talking, he 
cannot hear most of the words being spoken.  The Veteran also 
asserts that he has difficulty in one-on-one conversations unless 
he is looking directly at the person with whom he is speaking.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned based 
upon a mechanical use of tables found in 38 C.F.R. § 4.85; there 
is no room for subjective interpretation.  Scores are simply 
matched against Table VI to find the numeric designation, then 
the designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing impairment.  
38 C.F.R. § 4.86(a) allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation when 
the puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  To 
evaluate the degree of disability from service-connected hearing 
loss, the rating schedule establishes 11 auditory acuity levels, 
designated level I, for essentially normal acuity, through level 
XI for profound deafness.  See 38 C.F.R. § 4.85.  

The Veteran underwent a VA examination in July 2006.  Testing 
completed at this time showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
50
65
85
LEFT
0
5
25
50
60

Pure tone threshold averages (from 1000 to 4000 Hz) were 50 
decibels (dB) in the right ear and 35 dB in the left ear. The 
Veteran had word recognition of 96 percent in the right ear and 
96 percent in the left ear using the Maryland CNC test.  The 
audiological findings from the Veteran's July 2006 audiological 
evaluation translate into Level I hearing loss for the right ear, 
and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85. 
Numeric designations I and I correspond to a noncompensable 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100. 

The Veteran underwent a private audiologic evaluation in February 
2007.  However, the evaluation does not contain competent medical 
evidence showing that the Veteran currently meets the criteria 
for a compensable disability rating under Diagnostic Code 6100.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Although the 
audiogram may suggest that the Veteran experiences hearing loss, 
the Board is not competent to interpret graphical representations 
of audiometric data and, therefore, is unable to determine 
whether the Veteran meets the criteria for compensable disability 
according to this graph alone.  Kelly v. Brown, 7 Vet. App. 471, 
474 (1995).  Therefore, the Board finds the examination 
inadequate for rating purposes.  

In July 2007, the Veteran underwent another VA audiological 
examination.  Testing completed at this time showed puretone 
thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
50
70
85
LEFT
5
5
25
55
65

Pure tone threshold averages (from 1000 to 4000 Hz) were 53.75dB 
in the right ear and 37.5 in the left ear.The Veteran had word 
recognition of 94 percent in the right ear and 94 percent in the 
left ear using the Maryland CNC test.  The audiological findings 
from the July 2007 VA examination also translate into Level I 
hearing loss for the right ear, and Level I hearing loss for the 
left ear.  See 38 C.F.R. § 4.85.  As stated above, numeric 
designations I and I correspond to a noncompensable disability 
rating under Diagnostic Code 6100. See 38 C.F.R. § 4.85, 
Diagnostic Code 6100. Thus, in light of the above findings, a 
noncompensable disability evaluation is appropriate.  Id.; see 
Lendenmann, 3 Vet. App. at 345, 349.

The Board acknowledges the Veteran's contentions regarding the 
severity of his hearing loss.  Because a layperson is competent 
to establish the presence of observable symptomatology, the Board 
finds the Veteran competent to state that he is not able to hear 
most words being spoken to him and has difficulty hearing unless 
an individual is looking directly at him.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  Thus, the Board must determine if his 
assertions are credible in order to assign appropriate weight to 
his statements.

The Veteran's VA examination reports show that he has normal to 
severe sensorineural hearing loss in the right ear and normal to 
moderately severe sensorineural hearing loss in the left ear.  
Therefore, the Veteran's statements are 
consistent with findings in his medical examinations.  Based on 
the evidence of record, the Board finds the Veteran's statements 
to be credible.

The Board has carefully reviewed and considered the Veteran's 
written statements and all evidence of record.  However, the 
Board must base its decision on the relevant medical evidence of 
record, and is bound by law to apply VA regulatory criteria.  
Rating of hearing loss disabilities involves a mechanical 
application of the ratings schedule to the numeric designations 
assigned after audiometric evaluations are rendered, and the 
level of disability at the time entitlement arose is of primary 
concern.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992); Fenderson, 12 Vet. App. at 126.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the Court held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.  In the Veteran's case, the audiologist fully described the 
functional effects caused by the Veteran's hearing disability by 
noting that the Veteran has difficulty understanding words 
clearly when in the theatre and unless an individual is speaking 
to him face-to-face.  However, the degree of bilateral hearing 
loss shown by the July 2006 and July 2007 examinations fail to 
meet the criteria for a 10 percent disability rating.  
Consequently, a compensable rating cannot be assigned on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The evidence indicates that the Veteran is working full-time.  
Although the record indicates that the Veteran has difficulty 
understanding words clearly when in the theatre and unless an 
individual is speaking to him face-to-face, there has been no 
showing by the Veteran that the bilateral hearing loss causes 
marked interference with employment or necessitates frequent 
hospitalization beyond that contemplated by the rating schedule.  

The Board does not doubt that limitation caused by bilateral 
hearing loss has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

Consequently, the Board finds that the evaluations currently 
assigned adequately reflect the clinically established 
impairments experienced by the Veteran, the schedular criteria is 
not inadequate, and referral for an extra-schedular evaluation is 
not warranted.




ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


